 USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 1 of 27


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

 IAN BARNHART, individually and on behalf
 of all others similarly situated,

                         Plaintiffs,

         v.                                                   CAUSE NO. 1:17-CV-124-DRL

 DAVID GLADIEUX,

                         Defendant.

                                       FINAL PRETRIAL ORDER

       Pursuant to the court’s Memorandum of Status Conference and Order Concerning Pretrial

Conference and Trial (ECF 81), the attorneys for the parties to this action appeared on March 24,

2021 at 3:00 p.m. for a final pretrial conference under Federal Rule of Civil Procedure 16. Christopher

Myers represented Ian Barnhart and all other plaintiffs, and Spencer Feighner and John Feighner

represented David Gladieux. During the final pretrial conference, the following proceedings were had

and the following engagements and undertakings established.

A.     JURISDICTION

        Jurisdiction is conceded by the parties and found by the Court to be present.

B.     ISSUES

       The case is at issue on Plaintiff’s Amended Complaint and Defendant’s Answer to Amended

Complaint and Jury Demand.

C.     PENDING MOTIONS

       The Plaintiff and the Defendant have filed motions in limine, which are pending before the court.
 USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 2 of 27


D.      PLAINTIFF’S CONTENTIONS

        Plaintiff, Ian Barnhart, individually and on behalf of all other similarly situated, contends that

he and the class members were not provided the opportunity to vote while they were held in the Allen

County Jail. The Court certified the following class:

        All individuals held at the Allen County Jail on December 8, 2016, who on that date were U.S.
        citizens, residents of Indiana, were at least eighteen (18) years of age, were not serving a
        sentence for a conviction of a felony crime, had not previously voted in the 2016 general
        election, were provided neither an absentee ballot nor transportation to a voting center, and
        were registered to vote or had been denied the opportunity to vote while held at the Allen
        County Jail. The class does not include individuals incarcerated in the Allen County Jail on or
        before October 31, 2016.

(DE 41 p. 11; DE 52 p. 13).


        Plaintiff contends that liability is established and that the jury need only decide damages. (DE

84 p. 2).

        The Allen County Sheriff controls the inmates in the Allen County Jail and has a duty to

protect the constitutional rights of the inmates, including the constitutional right of voting. The Allen

County Sheriff cannot claim that Indiana law supersedes federal law regarding the inmates’

constitutional rights to vote. In fact, the Allen County Sheriff made no effort and did not even inquire

as to how the inmates at the Allen County Jail could partake of their constitutional right to vote. The

Sheriff did nothing to enable the inmates who are class members (including the class representative)

to provide them the opportunity to vote. The inmates’ right to vote is a federal constitutional right

which cannot be defeated by the Sheriff’s excuse, “State law won’t let me do it.”

        Plaintiff contends that the only question before the jury is a question of damages -- how much

should the jury award to compensate the Plaintiff (and class members) for the loss of their right to

vote.




                                                    2
  USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 3 of 27


        Plaintiff anticipates that Defendant Sheriff will attempt to excuse his denial of the Class

Representative’s/class members’ opportunity to vote based upon state laws or regulations. But

Plaintiff claims that this defense is without merit, because the right to vote is a federal constitutional

right, a right that cannot be extinguished by reliance upon state law. The Supremacy Clause forbids

it.


E.     DEFENDANT’S CONTENTIONS

        Class representative Ian Barnhart was held as a pretrial detainee in the Allen County Jail from

November 4, 2016, through November 26, 2016, and was eligible to vote in the State of Indiana.

Similarly, 54 individuals were held in the Allen County Jail on Election Day, November 8, 2016, and

were eligible to vote in the 2016 general election. Under Indiana law, in order to vote in the 2016

general election, held on November 8, 2016, an eligible individual was required to register to vote by

Tuesday, October 11, 2016. By law, the deadline to request an absentee ballot by mail was 11:59 p.m.

on October 31, 2016.

        The Allen County Jail Rules expressly provide that, “An inmate shall be entitled to vote by

absentee ballot upon meeting voter’s registration requirements under the Law of the State of Indiana,

as long as the inmate is not serving a sentence upon conviction of a felony.” Any inmate incarcerated

in the Allen County Jail has the ability to request an absentee ballot from the Allen County Election

Board before the state law-imposed deadline of October 31, 2016. Mr. Barnhart and the members of

the class in this case were incarcerated after the deadline to request an absentee ballot and, by Indiana

law, could not vote via absentee ballot. The Allen County Sheriff’s Department had no ability to

supply an absentee ballot to any individual who does not request said ballot prior to the state law-

imposed deadline.




                                                    3
 USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 4 of 27


        Neither the Allen County Election Board nor the Allen County Sheriff’s Department received

any request from any inmate to vote during the 2016 general election, either by absentee ballot or in

person. The Allen County Sheriff’s Department lacks the authority under Indiana law and the ability

to create or otherwise operate a polling location in the Allen County Jail. The Allen County Sheriff’s

Department lacks the ability under Indiana law to transport those individuals who were eligible to

vote, but could not do so by absentee ballot, to their respective polling locations on election day.

F.      CONTESTED ISSUES OF FACT

        1.      Whether the Allen County Sheriff’s Department had the ability to provide an

opportunity for class members to vote in the 2016 general election.

        2.      Whether the Allen County Sheriff’s Department’s policies and practices regarding

inmate voting have a valid, rational connection to a legitimate governmental interest.

        3.      Whether the class members had alternative means to exercise their asserted right to

vote.

        4.      What impact an accommodation of the class members’ right to vote would have on

guards, inmates and jail resources.

        5.      Whether the Allen County Sheriff’s Department have any ready alternatives to their

policies and practices regarding inmate voting.

        6.      Whether the Allen County Sheriff took any action whatsoever to protect the rights of

the Plaintiff and the class members regarding their constitutional right to vote.

        7.      What compensatory damages should be paid to the Plaintiff and each member of the

class as a result of the Allen County Sheriff’s violations of the Plaintiff’s/class members’ deprivation

of their right to vote.

        8.      All class members could not vote in person on November 8, 2016 due to their

incarceration in the Allen County Jail.
                                                   4
     USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 5 of 27


           9.       The Sheriff made no attempt, and did not even inquire, as to whether the class

members could vote in person on November 8, 2016, either by being transported to a polling booth

or having a polling booth imported into the Allen County Jail. *The Defendant does not agree to the

inclusion of this issue as a Contested Issue of Fact.

           10.      The Allen County Sheriff took no action to allow or permit inmates to vote by

absentee ballot in the November 8, 2016 election. *The Defendant does not agree to the inclusion of

this issue as a Contested Issue of Fact.

G.         CONTESTED ISSUES OF LAW

           1.       The contested issues of law are incorporated into the contested issues of fact listed

above.

H.         STIPULATIONS

           The Parties stipulate to the following:

      1.         All class members were incarcerated in the Allen County Jail on November 8, 2016.

      2.         All class members were registered to vote in the 2016 general election.

I.         EXHIBITS

           A.       Plaintiff’s exhibits may include any or all the following:

                    1.      All exhibits included under “Defendant’s exhibits” 1-9.

           B.       Defendant’s exhibits may include any or all of the following:

                    1.      Allen County Voter Registration Class Member Spreadsheet.

                    2.      Allen County Voter Registration and Turnout History for each Class
                            Member.

                    3.      Allen County Jail Inmate Rules.

                    4.      Allen County Jail Voting Posted Notice.


                                                       5
     USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 6 of 27


               5.    Indiana Election Division Election Calendar.

               6.    Indiana Election Administrator Handbook.

               7.    Any document or exhibit listed by the Plaintiff.

               8.    Any document or exhibit necessary for rebuttal or impeachment.

               9.    Any document or exhibit produced during the course of discovery.


J.       WITNESSES

         A.    Plaintiff’s witnesses may include any or all of the following:

               1.    Brian Banks
                     c/o Christopher C. Myers, Esq.
                     Christopher C. Myers & Associates
                     809 South Calhoun Street, Suite 400
                     Fort Wayne, Indiana 46802
                     (260) 424-0600

               2.    Ian Barnhart, Class Representative
                     c/o Christopher C. Myers, Esq.
                     Christopher C. Myers & Associates
                     809 South Calhoun Street, Suite 400
                     Fort Wayne, Indiana 46802
                     (260) 424-0600

               3.    Julian Barrack
                     c/o Christopher C. Myers, Esq.
                     Christopher C. Myers & Associates
                     809 South Calhoun Street, Suite 400
                     Fort Wayne, Indiana 46802
                     (260) 424-0600

               4.    Sirthomas Billingsley
                     c/o Christopher C. Myers, Esq.
                     Christopher C. Myers & Associates
                     809 South Calhoun Street, Suite 400
                     Fort Wayne, Indiana 46802
                     (260) 424-0600

               5.    Dustin Bly
                     c/o Christopher C. Myers, Esq.
                     Christopher C. Myers & Associates
                     809 South Calhoun Street, Suite 400
                                                6
USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 7 of 27


                Fort Wayne, Indiana 46802
                (260) 424-0600

          6.    Andre Boatman
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          7.    Alexandra Brown
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          8.    Terence Brownlee
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          9.    Zachary Burcham
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          10.   Curtiss Caldwell
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          11.   Dennis Clemens
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          12.   Damalik Davis
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                                         7
USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 8 of 27


                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          13.   Dustin Deremer
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          14.   Taylor Dixon
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          15.   Frank Drake
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          16.   Samuel Ellington
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          17.   Barbara Evans
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          18.   Shana Foote
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          19.   Terrell Forrest
                c/o Christopher C. Myers, Esq.
                                         8
USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 9 of 27


                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          20.   Kenneth Ganaway
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          21.   Demetrius Holliday
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          22.   Thomas Holman
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          23.   Jaylin Horton
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          24.   Stacy Jennings
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          25.   Quandale Johnson
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          26.   Simon Jones
                                         9
USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 10 of 27


                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          27.   Michael Keith
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          28.   Freddie Kelsaw
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          29.   Alisha King
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          30.   Robert Kuykendoll
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          31.   Corey Lechleidner
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          32.   Mandy Main
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates 809
                South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

                                         10
USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 11 of 27


          33.   Michael Martin
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          34.   Raymon Mathis
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          35.   Anna Mincoff
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          36.   Tyler Montpas
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          37.   Jeremy Phovemire
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          38.   Kimberly Ramay
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          39.   Shawn Restrepo
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600
                                         11
USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 12 of 27



          40.   Steven Salter
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          41.   Daniel Santana
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          42.   Steven Schmidt
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          43.   Sewell Anthony
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          44.   Shane Smith
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          45.   Trinity Stewart
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          46.   Gregory Stokes
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                                         12
USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 13 of 27


                (260) 424-0600

          47.   Lydell Trainor
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          48.   Leroy Trice
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          49.   Jarell Vaughn
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          50.   Quinton Walker
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          51.   Derrick Walters
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

          52.   Zermonie Williams
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                (260) 424-0600

          53.   Russel Woodward
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                                         13
USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 14 of 27


                 Fort Wayne, Indiana 46802
                (260) 424-0600

          54.   Tania Wright
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                (260) 424-0600

          55.   Courtney Wyrick
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                (260) 424-0600

          56.   Allen County Sheriff
                David Gladieux
                c/o J. Spencer Feighner, Esq.
                Haller & Colvin, P.C.
                 444 East Main Street
                 Fort Wayne, Indiana 46802
                (260) 426-0444

          57.   Allen County Jail Commander
                David Butler
                c/o J. Spencer Feighner, Esq.
                Haller & Colvin, P.C.
                 444 East Main Street
                 Fort Wayne, Indiana 46802
                (260) 426-0444

          58.   Beth Dlug
                Allen County Election Board
                One East Main Street, Suite 172
                Fort Wayne, Indiana 46802
                (260) 449-7329

          59.   Christopher M. Nancarrow
                Allen County Election Board
                One East Main Street, Suite 172
                 Fort Wayne, Indiana 46802
                (260) 449-7329

          60.   Thomas A. Hardin
                Allen County Election Board

                                         14
 USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 15 of 27


                         One East Main Street, Suite 172
                         Fort Wayne, Indiana 46802
                         (260) 449-7329

                61.      Barry Schust
                         Allen County Voter Registration Office
                         One East Main Street, Suite 176
                         Rousseau Centre
                         Fort Wayne, Indiana 46802
                         (260) 449-7154

                62.      Katie Zuber
                         Allen County Voter Registration Office
                         One East Main Street, Suite 176
                         Rousseau Centre
                         Fort Wayne, Indiana 46802
                         (260) 449-7154

                63.      Gwen Sordelet
                         Allen County Voter Registration Office
                         One East Main Street, Suite 176
                         Rousseau Centre
                         Fort Wayne, Indiana 46802
                         (260) 449-7154

                64.      Rebecca Aurand
                         Allen County Voter Registration Office
                         One East Main Street, Suite 176
                         Rousseau Centre
                         Fort Wayne, Indiana 46802
                         (260) 449-7154

        65.     Any other witnesses named by the Defendant.

        66.     Any witnesses necessary for rebuttal or impeachment.

        67.     Any witness necessary for document authentication.

        68.     Any witness identified through the course of discovery.

Plaintiff does not anticipate calling each individual class member as part of his case in chief. This is a

representative action where the class representative and a few of the class members will testify about

being deprived of their ability to vote in the November 2016 election and the damages associated with

the loss of that constitutional right.
                                                   15
USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 16 of 27



     B.    Defendant’s witnesses may include any or all of the following:

          1.     Brian Banks
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                  (260) 424-0600

               2. Ian Barnhart
                  c/o Christopher C. Myers, Esq.
                  Christopher C. Myers & Associates
                  809 South Calhoun Street, Suite 400
                  Fort Wayne, Indiana 46802
                  (260) 424-0600

               3. Julian Barrack
                  c/o Christopher C. Myers, Esq.
                  Christopher C. Myers & Associates
                  809 South Calhoun Street, Suite 400
                  Fort Wayne, Indiana 46802
                  (260) 424-0600

               4. Sirthomas Billingsley
                  c/o Christopher C. Myers, Esq.
                  Christopher C. Myers & Associates
                  809 South Calhoun Street, Suite 400
                  Fort Wayne, Indiana 46802
                  (260) 424-0600

               5. Dustin Bly
                  c/o Christopher C. Myers, Esq.
                  Christopher C. Myers & Associates
                  809 South Calhoun Street, Suite 400
                  Fort Wayne, Indiana 46802
                  (260) 424-0600

               6. Andre Boatman
                  c/o Christopher C. Myers, Esq.
                  Christopher C. Myers & Associates
                  809 South Calhoun Street, Suite 400
                  Fort Wayne, Indiana 46802
                  (260) 424-0600

               7. Alexandra Brown
                  c/o Christopher C. Myers, Esq.
                                           16
USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 17 of 27


                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

             8. Terence Brownlee
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

             9. Zachary Burcham
                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

             10. Curtiss Caldwell
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             11. Dennis Clemens
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             12. Damalik Davis
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             13. Dustin Deremer
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

                                          17
USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 18 of 27


             14. Taylor Dixon
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             15. Frank Drake
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             16. Samuel Ellington
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             17. Barbara Evans
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             18. Shana Foote
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             19. Terrell Forrest
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             20. Kenneth Ganaway
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                                          18
USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 19 of 27


                (260) 424-0600

             21. Demetrius Holliday
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             22. Thomas Holman
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             23. Jaylin Horton
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             24. Stacy Jennings
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             25. Quandale Johnson
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             26. Simon Jones
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             27. Michael Keith
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                                          19
USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 20 of 27


                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

             28. Freddie Kelsaw
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             29. Alisha King
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             30. Robert Kuykendoll
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             31. Corey Lechleidner
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             32. Mandy Main
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             33. Michael Martin
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             34. Raymon Mathis
                                          20
USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 21 of 27


                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                Fort Wayne, Indiana 46802
                (260) 424-0600

             35. Anna Mincoff
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             36. Tyler Montpas
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             37. Jeremy Phovemire
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             38. Kimberly Ramay
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             39. Shawn Restrepo
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             40. Steven Salter
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600
                                          21
USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 22 of 27



             41. Daniel Santana
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             42. Steven Schmidt
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             43. Sewell Anthony
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             44. Shane Smith
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             45. Trinity Stewart
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             46. Gregory Stokes
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             47. Lydell Trainor
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                                          22
USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 23 of 27


                Fort Wayne, Indiana 46802
                (260) 424-0600

             48. Leroy Trice
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             49. Jarell Vaughn
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             50. Quinton Walker
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             51. Derrick Walters
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                 (260) 424-0600

             52. Zermonie Williams
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                  Fort Wayne, Indiana 46802
                 (260) 424-0600

             53. Russel Woodward
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                  Fort Wayne, Indiana 46802
                 (260) 424-0600

             54. Tania Wright

                                          23
USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 24 of 27


                c/o Christopher C. Myers, Esq.
                Christopher C. Myers & Associates
                809 South Calhoun Street, Suite 400
                 Fort Wayne, Indiana 46802
                (260) 424-0600

             55. Courtney Wyrick
                 c/o Christopher C. Myers, Esq.
                 Christopher C. Myers & Associates
                 809 South Calhoun Street, Suite 400
                  Fort Wayne, Indiana 46802
                 (260) 424-0600

             56. Allen County Sheriff
                 David Gladieux
                 c/o J. Spencer Feighner, Esq.
                 Haller & Colvin, P.C.
                  444 East Main Street
                  Fort Wayne, Indiana 46802
                 (260) 426-0444

             57. Allen County Jail Commander
                 David Butler
                 c/o J. Spencer Feighner, Esq.
                 Haller & Colvin, P.C.
                 444 East Main Street
                  Fort Wayne, Indiana 46802
                 (260) 426-0444

             58. Beth Dlug
                 Allen County Election Board
                 One East Main Street, Suite 172
                  Fort Wayne, Indiana 46802
                 (260) 449-7329

             59. Christopher M. Nancarrow
                 Allen County Election Board
                  One East Main Street, Suite 172
                  Fort Wayne, Indiana 46802
                 (260) 449-7329

             60. Thomas A. Hardin
                  Allen County Election Board
                  One East Main Street, Suite 172
                  Fort Wayne, Indiana 46802
                 (260) 449-7329

                                          24
 USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 25 of 27


                   61. Barry Schust
                       Allen County Voter Registration Office
                       One East Main Street, Suite 176
                       Rousseau Centre
                        Fort Wayne, Indiana 46802
                       (260) 449-7154

                   62. Katie Zuber
                       Allen County Voter Registration Office
                       One East Main Street, Suite 176
                       Rousseau Centre
                        Fort Wayne, Indiana 46802
                       (260) 449-7154

                   63. Gwen Sordelet
                       Allen County Voter Registration Office
                       One East Main Street, Suite 176
                       Rousseau Centre
                        Fort Wayne, Indiana 46802
                       (260) 449-7154

                   64. Rebecca Aurand
                       Allen County Voter Registration Office
                       One East Main Street, Suite 176
                       Rousseau Centre
                        Fort Wayne, Indiana 46802
                       (260) 449-7154

                   65. Any witness named by the Plaintiff.

                   66. Any witness necessary for rebuttal or impeachment.

                   67. Any witness necessary for document authentication.

                   68. Any witness identified through the course of discovery.


The Defendant does not anticipate calling the individual class members, listed 1-55 above, during his

case in chief. The Defendant anticipates calling Allen County Jail Commander David Butler, Allen

County Election Board employee Beth Dlug, and Allen County Voter Registration employee Barry

Schust as live witnesses during their case in chief. The remaining witnesses are included for the

purpose of rebuttal and/or impeachment to address issues concerning the operations of the Allen

                                                 25
 USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 26 of 27


County Sheriff’s Department and/or the administration of voter registration and elections in Allen

County.


K.     JURY INSTRUCTIONS

        The parties have submitted proposed jury instructions.

L.     AMENDMENTS

        No amendments to the pleadings are anticipated.

M.     TRIAL BRIEFS

        The parties have filed trial briefs.

N.     PRE-TRIAL ORDER

       This order will control the course of the trial and may not be amended except by consent of

the parties or by order of the Court to prevent manifest injustice.

O.     SETTLEMENT

       The parties have not reached any settlement agreement. The parties will advise the Court

immediately if or when any settlement is reached.

P.      TRIAL

        The probable length of trial is four (4) days. The case is set for jury trial before the United

States Judge on May 17, 2021.

Q.     OTHER MATTERS

       Plaintiff submits that this is not an “individual action” whereby each Plaintiff is required to

provide testimony in order to prevail and obtain damages. This is a class action, and the Class

Representative and perhaps a few other class members may testify about the loss of their constitutional

right to vote and the damages associated therewith. As such, and because this is a “representative


                                                   26
 USDC IN/ND case 1:17-cv-00124-DRL document 120 filed 04/21/21 page 27 of 27


action” the jury will be asked to determine the damages for each class members’ loss of the right to

vote from the testimony of the class representative and other class members who may testify. The

jury should be instructed that whatever number they determine from these representatives’ testimony

is to be provided for each class member across the board, without regard to whether the class member

was in court to testify, or their politics, or their race, or their age, or other irrelevant factors.

        SO ORDERED.

        April 21, 2021                                     s/ Damon R. Leichty
                                                           Judge, United States District Court




                                                      27
